Citation Nr: 1106470	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
arthroplasty, to include as due to cold exposure.

2.  Entitlement to service connection for left hip arthritis, to 
include as due to cold exposure.

3.  Entitlement to service connection for a right knee 
arthroplasty, to include as due to cold exposure.

4.  Entitlement to service connection for a left knee 
arthroplasty, to include as due to cold exposure.

5.  Entitlement to service connection for multilevel spinal 
degenerative disc disease, claimed as a low back condition, to 
include as due to cold exposure.




REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1954.  Service records reflect that the Veteran served in Korea 
during the Korean conflict.  See 38 C.F.R. § 3.2 (2010).

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).  

By a decision dated in February 2009, the Board denied the 
Veteran's claims herein on appeal.  The Veteran appealed the 
Board's February 2009 decision, in apart, to the Court of Appeals 
for Veterans Claims (the Court).  In an October 2009 Order, the 
Court endorsed an October 2009 Joint Motion for Remand (JMR), 
which vacated, in part, the February 2009 Board decision.  The 
Veteran's case was returned to the Board for compliance with the 
instructions in the October 2009 JMR.  

Thereafter, in September 2010, the Board remanded the Veteran's 
claims for further evidentiary development, as instructed by the 
October 2009 Court-endorsed JMR.  Specifically, the Board 
instructed the VA Appeals Management Center (AMC) to schedule the 
Veteran for an appropriate VA examination to obtain medical 
opinions concerning the Veteran's claims.  The Veteran was 
scheduled for and presented at such an examination in October 
2010.  The report of the October 2010 VA examination has been 
associated with the Veteran's VA claims file.  As will be 
discussed further below, the October 2010 VA examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 4.2 
(2010); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  (2009).  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of record 
reflects that a right hip arthroplasty is not related to the 
Veteran active duty service, to include exposure to extreme cold, 
and such may not be presumed.  

5.  A preponderance of the medical and other evidence of record 
reflects that left hip arthritis is not related to the Veteran 
active duty service, to include exposure to extreme cold, and 
such may not be presumed.  

3.  A preponderance of the medical and other evidence of record 
reflects that a right knee arthroplasty is not related to the 
Veteran active duty service, to include exposure to extreme cold, 
and such may not be presumed.  

4.  A preponderance of the medical and other evidence of record 
reflects that a left knee arthroplasty is not related to the 
Veteran active duty service, to include exposure to extreme cold, 
and such may not be presumed.  

5.  A preponderance of the medical and other evidence of record 
reflects that multilevel spinal degenerative disc disease is not 
related to the Veteran active duty service, to include exposure 
to extreme cold, and such may not be presumed.  


CONCLUSIONS OF LAW

1.  Service connection for right hip arthroplasty is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for left hip arthritis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).

3.  Service connection for right knee arthroplasty is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Service connection for left knee arthroplasty is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  Service connection for multilevel spinal degenerative disc 
disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claims, letters dated 
in August 2005 and September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The letters 
informed the Veteran that additional information or evidence was 
needed to support his service connection claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The June 2004 VCAA letter notified the Veteran of the elements of 
a service connection claim.  Since the Board has concluded that 
the preponderance of the evidence is against the Veteran's claim 
of service connection, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board notes 
that the Veteran was notified of such in the September 2006 
letter.  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The Board 
notes that the Veteran was afforded VA examinations in February 
2006 and October 2010 in connection with his claims.  See 
38 C.F.R. § 3.159(c)(4).  

Concerning the February 2006 and October 2010 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr, supra.  The reports of the February 2006 and 
October 2010 VA examinations reflect that the examiners reviewed 
the Veteran's complete claims file, to include his service 
treatment records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative 
have not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether the 
requirements of direct or secondary service connection are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

Discussion

Since these issues involve application of congruent facts to 
identical law, for the sake of economy, the Board will discuss 
them together.  

Concerning Hickson element (1), medical evidence of a current 
disability, it is uncontroverted that the Veteran has been 
diagnosed with mild left hip arthritis, status post revision 
right total hip arthroplasty, multilevel degenerative disc 
disease of the spine, status post right total knee arthroplasty, 
and left total knee arthroplasty.  See e.g., the February 2006 
and October 2010 VA examination reports.  As such, Hickson 
element (1) has been demonstrated concerning all issues.  

Regarding Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran's October 1954 
separation examination report indicates that all systems were 
normal and the Veteran's service treatment records as a whole 
fail to show any complaints on the part of the Veteran of an 
orthopedic nature.  The Court has held that the Board may weigh 
the absence if contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
the Veteran's service records reflect that the Veteran served in 
Korea during winter, and thus, for the limited purposes of this 
decision, Hickson element (2) has been met with respect to all 
claims.  

The Board notes in passing that there is no indication in the 
arthritis of either hip, either knee or any segment of the 
Veteran's spine within the initial post-service year.  In this 
regard, the Board notes that the Veteran has asserted receiving 
treatment for right hip pain in 1955.  Pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
There is no indication that the Veteran had been diagnosed with 
arthritis of the right hip, or any other disability at that time.  
As such, the provisions of 38 C.F.R. §§ 3.307 and 3.309 are not 
for application and service connection for the claims decided 
herein may not be presumed.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability the Board notes that there are three medical 
nexus opinions of record; one in favor of the Veteran's claims 
and two which are unfavorable to the Veteran's claims.

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court 
has held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical evidence, 
the Court has stated in pertinent part:  

"The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches...As 
is true with any piece of evidence, the 
credibility and weight to be attached to these 
opinions [are] within the province of the 
adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).

The Board has reviewed the conflicting evidence of record and 
notes certain strengths and weaknesses with each of the opinions.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim).  

In favor of the Veteran's claims is the December 2005 medical 
nexus opinion offered by G.D.B., M.D.  In this statement, the 
Veteran's physician indicated that an examination of the Veteran 
revealed a history of what appeared to be sciatica, degenerative 
joint disease of the right hip, degenerative joint disease of the 
right knee, and degenerative joint disease of the left knee.  Dr. 
G.D.B. opined that it was as likely as not that the foregoing 
disabilities resulted from exposure to the cold during service in 
Korea.  

The Board observes that the December 2005 opinion from G.D.B., 
M.D. was offered without the benefit of review of the Veteran's 
VA claims file.  In many instances, the Court has held that a 
failure to review the claims file renders a VA examination 
inadequate for rating purposes.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should 
have the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of 
claims file not required where it would not change the objective 
and dispositive findings made during a medical examination). See 
also 38 C.F.R. §§ 4.1, 4.2 (2010).  However, the Court has more 
recently held that the relevant inquiry is whether "the examiner 
providing the report or opinion is fully cognizant of the 
Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  Thus, the absence of 
review of the claims folder does not in and of itself render the 
opinion inadequate.

The Board observes that the Veteran attempted to obtain a second 
nexus opinion favorable to his claims from D.P.H., M.D.  However, 
in a March 2007 statement, D.P.H., M.D. asserted that, while he 
had treated the Veteran for knee conditions in 1994, he could not 
provide such a nexus opinion without review of additional medical 
evidence.  Specifically, D.P.M., M.D. stated "Certainly one 
could make a general statement about being in the cold and 
sleeping on the ground, but it would be very difficult for me to 
make that statement at this time."  See the March 2007 statement 
from D.P.M., M.D (emphasis added).  Accordingly, the Board finds 
this opinion to be of little weight of probative value.  C.f. 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  

Unfavorable to the Veteran's claims is the nexus opinion rendered 
by the February 2006 VA examiner.  After a physical examination 
of the Veteran and a thorough review of the Veteran's complete VA 
claims file, the February 2006 VA examiner opined that the 
orthopedic disabilities diagnosed on examination did not result 
from exposure to cold weather in Korea or from sleeping on the 
ground during service there.  The 2006 VA examiner explained that 
there was nothing in the allopathic medical literature that would 
support a conclusion that cold weather caused the Veteran's 
arthritis.  Further, the VA examiner maintained that the March 
2007 assertions of D.P.M., M.D. were based on conjecture and that 
without resorting to speculation, it would not be possible to 
conclude that the Veteran's arthritis resulted from service.  

In the October 2009 Court adopted JMR, both parties agreed that 
the February 2006 VA examiner's unfavorable opinion, relied upon 
heavily in the Board's denial, is in conflict with VA's manual 
provisions of "Cold Injury:  Diagnosis and Treatment of Long 
Term Sequelae."  Specifically, the October 2009 JMR noted that 
the February 2006 VA examiner's opinion wrongly stated that 
"There is nothing in the allopathic medical literature that 
would support cold weather as a cause of arthritis."  

As such, the September 2010 Board remand instructed that the 
Veteran be provided another VA examination, again, address the 
matter of medical nexus.  

The October 2010 VA examination report reflects that the VA 
examiner did not physically examine the Veteran, as such "would 
not change any degree of medical opinion as related to causation 
by service."  The examiner observed that performing an 
additional examination would not change any degree of medical 
opinion as related to causation by service.  Furthermore, 
physical examination was not performed to avoid the Veteran 
having to undergo painful range of motion testing.  The VA 
examiner discussed this with the Veteran and his wife and that 
both parties agreed with the VA examiner's rationale.  See the 
October 2010 VA examination report.  Furthermore, the examiner 
did discuss the Veteran's medical history and reviewed the claims 
folder before rendering the requested opinion.  The Board 
observes that the October 2010 VA examination and February 2006 
VA examination were conducted by different physicians.  

After a review of the Veteran's complete VA claims file and an 
interview with the Veteran, the October 2010 VA examiner 
definitively stated that the Veteran's conditions on appeal 
herein were at least as likely as not related to advancing 
progression of arthritis commensurate with age rather than 
sleeping on the ground in cold weather.  The October 2010 VA 
examiner further stated that he reviewed the medical opinions 
from G.D.B., M.D. and D.P.M., M.D., but observed that there was 
"no evidence in any current medical literature, based on current 
evidence-based medicine, that would support the premise that 
sleeping on the cold ground would cause such generalized 
degenerative changes throughout one's body." See the October 
2010 VA examination report.  

As noted above, the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens and 
Wensch, both supra.  After reviewing the record, and for reasons 
stated immediately below, the Board finds the opinions of the 
October 2010 VA examiner and in turn that of the February 2006 VA 
examiner (to the extent that is supports the conclusions reached 
in the October 2010 VA examination report), to be of greater 
probative value than the opinion to the contrary.

Indeed, the December 2005 opinion from G.D.B., M.D. is 
essentially conclusory in nature.  That is, G.D.B., M.D. merely 
concluded without cogent explanation that the Veteran's arthritis 
of various joints was due to his exposure to extreme cold 50 
years ago.  The Board finds the VA examiners' opinions more 
probative than the December 2005 opinion from G.D.B., M.D. to the 
contrary because the VA examiners the lack medical evidence that 
exposure to extreme cold can possibly cause the asserted 
conditions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Furthermore, the 
opinion reached by the October 2010 VA examiner considered the 
Veteran's contentions as well as his post service treatment 
records to include the December 2005 statement from G.D.B., M.D.  
The October 2010 VA opinion is likewise supported by the opinion 
reached by the February 2006 VA examination.  In other words, the 
February 2010 VA examiner's opinion has the proper factual 
foundation and predicate, whereas the contrary opinion G.D.B., 
M.D. does not.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Medical opinions such as the 
one rendered in December 2005 by G.D.B., M.D., which lack 
supporting clinical data or supporting rationale, carry 
relatively little weight of probative value.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
health care provider to provide a basis for his/her opinion goes 
to the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."]

Concerning the Veteran's assertions his conditions claimed herein 
are related to his in-service exposure to extreme cold, as a lay 
person, he is not competent to offer opinions on medical 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

To the extent the Veteran argues that he has experienced 
symptomatology associated with his conditions on appeal herein 
since his discharge from service in October 1954, the Board 
recognizes that the Veteran is competent to testify as to his 
observable symptoms.  See Barr and Layno, both supra.  However, 
supporting medical evidence of continuity of symptomatology is 
required in this case.  See Voerth v. West, 13 Vet. App. 117 
(1999) [there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking.

While the March 2007 statement from D.P.M., M.D. references 
treatment for right knee pain in 1994 and back surgery in 1985, 
the Board notes that the first instance of treatment for any of 
the Veteran's conditions decided herein took place more than 30 
years after his separation from service.  The Court has held that 
there is no chronicity where a claimant failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of the claimed condition.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

In short, any contentions by the Veteran that he experienced 
symptomatology associated with conditions decided herein 
continually are not credible in light of the negative findings of 
such disability during service and the lack of objective evidence 
of any such symptomatology for decades after service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the Veteran].  
Accordingly, service connection cannot be established by 
continuity of symptomatology as to these conditions.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claims.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to service connection for a right hip arthroplasty, 
to include as due to cold exposure, is denied.

Entitlement to service connection for left hip arthritis, to 
include as due to cold exposure, is denied.

Entitlement to service connection for a right knee arthroplasty, 
to include as due to cold exposure, is denied.

Entitlement to service connection for a left knee arthroplasty, 
to include as due to cold exposure, is denied.

Entitlement to service connection for multilevel spinal 
degenerative disc disease, claimed as a low back condition, to 
include as due to cold exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


